— Harvey, J.
Appeal from an order of the Supreme Court (Ingraham, J.), entered November 3, 1988 in Chenango County, which, inter alia, relieved David H. Cohen from further representation of Carmine P. Pezzino and Barbara A. Pezzino.
The underlying action concerns the claim Carmine P. Pezzino and Barbara A. Pezzino made against an insurance company and an insurance agent with respect to a fire that apparently occurred at the Pezzino household. David H. Cohen, an attorney, undertook to represent these parties in their litigation under a contingent fee arrangement. The litigation took various courses over the next several years until the Pezzinos were eventually offered a settlement of $37,500, which Cohen recommended they take. The Pezzinos resisted this recommendation and Cohen thereafter made a motion to be relieved from further representation of the Pezzinos. He also requested that a fee be set in the event there was an eventual recovery. Supreme Court granted this motion and set *844Cohen’s fee at $6,000 plus disbursements in the event a recovery is obtained in the Pezzino claim. This appeal by Cohen follows.
The only issue to be considered is Cohen’s claim that Supreme Court should have set his fee at a much higher amount considering the substantial effort and work he put into this case. Supreme Court had the difficult task of establishing a fee in a retainer which started out under a contingent fee arrangement. We see no basis on this record to disturb the amount set by Supreme Court. We note also that plaintiff argues that Supreme Court abused its discretion in granting Cohen’s motion to be relieved from further representation of the Pezzinos. However, since plaintiff apparently did not file a notice of appeal, we are foreclosed from considering this argument (see, Davis v State of New York, 124 AD2d 420, 423).
Order affirmed, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.